Case 1:19-cv-14807-RBK-KMW Document 1 Filed 07/08/19 Page 1 of 7 PageID: 1



     Kaufman, Dolowich & Voluck, LLP
     25 Main Street, Suite 500
     Hackensack, New Jersey 07601
     (201) 708-8240
     Attorneys for Plaintiff
     Reinauer Transportation Companies, LLC


                                  UNITED STATES DISTRICT COURT
                                     DISTRICT OF NEW JERSEY


      Reinauer Transportation Companies, LLC,

                    Plaintiff,                                ___ Civ. ___ ( )( )
      -against-

      M/T SEANOSTRUM, in rem, Seanostrum Tanker
                                                              VERIFIED COMPLAINT
      Limited and Valles Steamship (Canada), Ltd.,

                    Defendants,




            Reinauer Transportation Companies, LLC, (hereinafter “Reinauer”) by its attorneys,

     Kaufman, Dolowich & Voluck, LLP, as and for its Verified Complaint, against M/T

     SEANOSTRUM, her engines, tackle and apparel, etc., in rem, Seanostrum Tanker Limited, and

     Valles Steamship (Canada), Ltd, in personam, states upon information and belief as follows:

                                    JURISDICTION AND VENUE

            1.     This is an action within this Court's admiralty jurisdiction pursuant to 33 U.S.C.

     § 1333, Fed. R.Civ. P. 9(h), the Supplemental Rules for Certain Admiralty and Maritime

     Claims, and the Court's pendant and/or supplemental jurisdiction. Plaintiff, Reinauer, as set

     forth herein, seeks among other relief, an Order of Arrest of a vessel pursuant to Supplemental

     Rules C, E (2)(a) for Admiralty and Marine Claims of the Federal Rules of Civil Procedure.

                                                   1
Case 1:19-cv-14807-RBK-KMW Document 1 Filed 07/08/19 Page 2 of 7 PageID: 2




             2.      Venue is proper in this Court because at all times applicable to this law suit, and

     presently, the Vessel is within this District or will be within the District while this action is

     pending. Venue is also proper pursuant to 28 U.S.C. § 1391(3) because no district in which an

     action may otherwise be brought as provided for in 28 U.S.C. § 1391 exists, and all defendants

     are subject to the Court’s personal jurisdiction with respect to this this action in this district



                                               THE PARTIES

             3.      Plaintiff Reinauer is a Delaware limited liability company with a principle place

     of business located at 1983 Richmond Terrace, Staten Island, New York.

             4.      Reinauer operates a marine transportation business.

             5.      At all times applicable to the allegations of this Complaint, Reinauer owned and

     operated tug boat AUSTIN REINAUER, Official Number 588646.

             6.      At all times applicable to the allegations of this Complaint, Reinauer owned and

     operated barge RTC 100, Official Number 1170443.

             7.      Defendant in rem M/T SEANOSTRUM, call sign VRA06, IMO Number

     9259185, at all times applicable to the allegations of this Complaint, was, and is, a crude oil

     tanker, flying the flag of Hong Kong.

             8.      Defendant, Seanostrum Tanker Limited, at all times applicable to the allegations

     of this Complaint, upon information and belief, was, and is a Marshall Island business entity,

     and the owner and/or operator of M/T SEANOSTRUM.




                                                        2
Case 1:19-cv-14807-RBK-KMW Document 1 Filed 07/08/19 Page 3 of 7 PageID: 3



               9.    Defendant Valles Steamship (Canada), Ltd., at all times applicable to the

     allegations of this Complaint, upon information and belief, was, and is, a Canadian business

     entity with a principle place of business at 1055 W. Hasting St., Vancouver, British Columbia,

     and the owner and/or operator and/or manager of M/T SEANOSTRUM.

                                                 COUNT 1

                           IN REM against the Vessel M/T SEANOSTRUM

               10.   Plaintiff incorporates paragraphs 1 — 9 above as though and fully repeated

     herein.

               11.   On June 6, 2019 Reinauer’s tug AUSTIN and barge RTC 100 were underway

     northbound in the Arthur Kill, the tidal body of water located between New Jersey and Staten

     Island, enroute to New Haven, Connecticut at about 1315 hours. Tug AUSTIN was pushing

     RTC 100.

               12.   At approximately 1315 hours, M/T SEANOSTRUM, under its own power, was

     navigating in a southerly direction in the Arthur Kill.

               13.   Prior to 1315 hours the mate of tug AUSTIN was in communication with the

     docking pilot aboard M/T SEANOSTRUM, who directed that the vessels pass port-to-port in

     the Arthur Kill.

               14.   While M/T SEANOSTRUM was passing tug AUSTIN and its tow, barge RTC

     100, port-to-port at approximately 1315 hours in the Arthur Kill on June 6, 2019, M/T

     SEANOSTRUM, in violation of Rule 9 of the In-land Navigation Rules promulgated by the

     United States Coast Guard, 33 C.F.R. § 83.09, (“Narrow Channels”) failed to keep as near to the

     outer limit of the channel and fairway which lay to the starboard of SEANOSTRUM as was safe

     and practicable, thereby embarrassing the navigation of tug AUSTIN and its tow, barge RTC

                                                      3
Case 1:19-cv-14807-RBK-KMW Document 1 Filed 07/08/19 Page 4 of 7 PageID: 4



     100. In addition, M/T SEANOSTRUM was navigated in violation of 33 C.F.R. § 83.09 of the

     In-land Navigation Rules (“look-out”), by failing to have an appropriate look-out in place to

     determine the positioning of the vessel, which, at the time of the incident, was in violation of

     Rule 9.

               15.   As a direct and proximate result of M/T SEANOSTRUM’s violation of In-land

     Navigation Rule 9, 33 C.F.R. §§ 83.09,83.05 tug AUSTIN’s tow, barge RTC 100 was caused to

     impact two barges moored and/or docked on the ARTHUR KILL, causing damage to barge

     RTC 100 and the moored/docked barges, said damage exceeding Two Hundred and Fifty

     Thousand Dollars ($250,000).

               16.   M/T SEANOSTRUM, in passing tug AUSTIN and barge RTC 100, did so

     negligently, without due care on the part of M/T SEANOSTRUM’s crew and navigators, in

     violation of sound maritime practices, and in violation of Navigation Rule 9, 33 C.F.R. §§

     83.09, 83.05.

               17.   M/T SEANOSTRUM’s negligent navigation in passing tug AUSTIN and barge

     RTC 100, in violation of Navigation Rule 9, 33 C.F.R. §§ 83.09, 83.05 invokes application of

     the rule set forth in The Pennsylvania, 86 U.S. 148 (1874), whereby M/T SEANOSTRUM bears

     the burden of proving that the statutory violation did not cause the collision and that the

     violation could not have contributed to the collision.

               18.   As a result of M/T SEANOSTRUM’s negligence in navigation and violation of

     sound maritime practice and the applicable navigational rules, Reinauer has been damaged in

     excess of Two Hundred and Fifty Thousand Dollars ($250,000) for which M/T

     SEANOSTRUM is liable, in rem.



                                                      4
Case 1:19-cv-14807-RBK-KMW Document 1 Filed 07/08/19 Page 5 of 7 PageID: 5



                                                COUNT II

                          NEGLIGENCE AS AGAINST ALL DEFENDANTS

               19.   Plaintiff incorporates paragraphs 1 — 18 above as though and fully repeated

     herein.

               21.   Defendants M/T SEANOSTRUM, Seanostrum Tanker Limited and Valles

     Steamship (Canada), Ltd., at all times applicable to the allegations of the Complaint in this case,

     had the obligation to provide a competent crew, including pilots, and to navigate M/T

     SEANOSTRUM in a non-negligent manner, compliant with all applicable statutes.

               22.   Defendants breached such duties and obligations, by failing to crew M/T

     SEANOSTRUM with a competent crew, including pilots, and by its crew/pilots operating said

     vessel negligently, and in violation of sound maritime practice, and the applicable statutory

     rules of navigation, so as to embarrass the navigation of tug AUSTIN and barge RTC 101, said

     vessels being without fault in the resulting collision with the moored/docked barges.

               23.   As a result, defendants are liable to plaintiff Reinauer for damages, which exceed

     Two Hundred and Fifty Thousand Dollars ($250,000).

                                     DEMAND FOR JUDGEMENT:

               WHEREFORE, plaintiff respectfully demands judgment and pray as follows:

               A.    Pursuant to Supplemental Rules for Certain Admiralty and Maritime Claims,

     Rule C a warrant be issued for the arrest of the M/T SEANOSTRUM and that all persons

     claiming an interest therein be cited to appear and answer the matters stated herein;

               B.    M/T SEANOSTRUM be condemned and sold to satisfy the in rem judgment;

               C.    Judgment be entered in favor of plaintiff against M/T SEANOSTRUM, in rem,

     for all sums demanded herein, plus interest, costs, an attorney fees;

                                                      5
Case 1:19-cv-14807-RBK-KMW Document 1 Filed 07/08/19 Page 6 of 7 PageID: 6



            D.     That this Court enter judgment against defendants Seanostrum Tanker Limited

     and Valles Steamship (Canada), Ltd., in the amount of at least Two Hundred and Fifty

     Thousand Dollars ($250,000).

            E.     That this Court award plaintiff such other and further relief as is proper.

     Dated: July 8, 2019


                                                  Kaufman, Dolowich & Voluck, LLP
                                                  Attorneys for Plaintiff
                                                  Reinauer Transportation Companies, LLC




                                          By:__________________________________
                                                Gino A Zonghetti
                                                25 Main Street, Suite 500
                                                Hackensack, N.J. 07601
                                                (201) 708-8240
                                                Gzonghetti@kdvlaw.com




                                                     6
Case 1:19-cv-14807-RBK-KMW Document 1 Filed 07/08/19 Page 7 of 7 PageID: 7
